UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1311


ELIZABETH ANN EL KASSEMY,

                  Plaintiff - Appellant,

             v.

TELVISTA, INCORPORATED,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:08-cv-00018-jlk-mfu)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elizabeth Ann El Kassemy, Appellant Pro Se.       Agnis Chandra
Chakravorty, Frank Kenneth Friedman, WOODS ROGERS, PLC, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Elizabeth Ann El Kassemy appeals the district court’s

order denying relief on her 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the   record   and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      El Kassemy v. Telvista, Inc., No. 4:08-cv-00018-jlk-mfu

(W.D. Va. Mar. 3, 2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court   and   argument     would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2